Citation Nr: 0112377	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-29 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which, in pertinent part, reopened and 
then denied the veteran's claim of service connection for 
schizophrenia or a schizoaffective disorder.

A review of the records shows that the veteran's original 
claim for service connection for a psychiatric disorder and 
his applications to reopen that claim have been denied by 
several RO and Board decisions, most recently by an RO 
decision in 1995.  While it is apparent that the RO reopened 
the veteran's claim in its September 1997 decision, and the 
Board concurred with that decision in an October 1998 remand 
during this appeal, the issue is actually more appropriately 
framed as set forth in the ISSUE portion of this decision.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Such was not 
fully addressed in the 1998 Board remand.  Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented. 


FINDINGS OF FACT

1.  An unappealed RO decision in July 1995 denied the 
veteran's application to  reopen a claim of entitlement to 
service connection for schizophrenia or a schizoaffective 
disorder. 

2.  Evidence received since the July 1995 rating decision, 
which includes psychiatric opinions that the veteran's 
schizophrenia began during active service, is so significant 
that it must be considered to fairly decide the veteran's 
claim.  

3.  The veteran's schizophrenia had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1995 RO decision denying 
the veteran's application to reopen a claim of entitlement to 
service connection for schizophrenia is new and material, and 
the veteran's claim for service connection for schizophrenia 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000). 

2.  Schizophrenia was incurred during active service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000); 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that claims which are subject 
to prior final decisions may not be reopened and reviewed 
unless new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

A review of the claims files shows that the veteran's 
original claim of service connection for schizophrenia and 
his applications to reopen that claim have been denied by 
various unappealed RO decisions and a Board decision.  The 
most recent final determination is a July 1995 RO decision, 
which found no new and material evidence to reopen the claim 
for service connection for schizophrenia.  The veteran did 
not file a notice of disagreement, and the July 1995 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The Board finds that the medical evidence that has been 
submitted since the 1995 unappealed RO decision noted above 
includes opinions from the chief VA psychiatrist (May 1997) 
and two VA staff psychiatrists (January and April 2000) that 
support the veteran's contention that his psychiatric 
complaints during service, to include anxiety and a panic 
attack, represented the early manifestations of his 
eventually diagnosed schizophrenia.  The Board finds that, as 
these opinions are competent evidence of the contended causal 
relationship, the evidence is so significant that it must be 
considered to fairly decide the veteran's claim.  
Accordingly, new and material evidence has been received 
sufficient to reopen the veteran's claim of service 
connection for schizophrenia.  38 C.F.R. § 3.156.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board further notes that, during the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  There is no indication 
that there is any additional available relevant evidence that 
is not in the claims file, and the record contains multiple 
psychiatric opinions addressing the question at hand.  

The veteran contends that his psychiatric disorder, diagnosed 
as schizophrenia or schizoaffective disorder, was incurred 
during active duty service.  Service medical records dated in 
October 1963 indicate that the veteran was seen for 
complaints of occasional palpitations and recurring shortness 
of breath.  The medical officer noted that the veteran was 
nervous.  The physical examination was negative.  The 
impression was reported as functional symptoms and the 
veteran was reassured.  The veteran complained of chest pains 
two days later, reporting that the pains appeared mainly when 
he was nervous.  A chest x-ray was negative, and no diagnosis 
was reported.  Rule out cardiac pathology was noted three 
days later.  He was seen on several other occasions for 
gastrointestinal complaints.  The veteran's separation 
examination report of December 1964 noted the presence of a 
pyloric ulcer, amblyopia, partial deafness in the right ear, 
and hemorrhoids, with no evidence of complaints or clinical 
findings pertaining to a psychiatric disorder, including an 
anxiety disorder, a panic disorder, or a psychosis.

A June 1965 VA examination to evaluate the veteran's ulcer 
disease included a notation that the veteran was "quite 
nervous and over-conscientious," and a February 1971 VA 
examination report of the stomach noted that he was a 
"rather anxious veteran in no acute distress."  Neither 
examination report made any further reference to the 
veteran's emotional state and a psychiatric disorder was not 
diagnosed.  The latter examination noted that the veteran's 
symptoms were fairly characteristic of a chronic duodenal 
ulcer.

In August 1979 the veteran was evaluated by the VA for 
complaints of depression.  His psychological test results, 
which indicated that he might be immature and psychopathic or 
markedly schizophrenic, combined with a mildly abnormal 
electroencephalogram (EEG), were interpreted as indicative of 
a very mild neuropsychological impairment with no evidence of 
organic brain dysfunction.  The examiner also noted a history 
of polydrug abuse and alcohol consumption of 5 to 6 drinks 
(scotch) a day.  Psychiatric problems of "some sort" were 
suggested by the neuropsychologist.  He recommended re-
evaluation only if the clinical course changed dramatically.

A May 1980 VA hospital discharge summary reflected a 
diagnosis of generalized anxiety disorder with substance 
abuse.  A July 1981 medical statement from a physician noted 
that the veteran had a classic anxiety neurosis.  The veteran 
was referred for further evaluation.  In October 1981, the 
veteran was evaluated by a VA Board of two psychiatrists and 
a psychologist.  The veteran disagreed with a previous 
diagnosis of borderline personality disorder and wanted 
another opinion.  The Board reported that the veteran 
presented a complex diagnostic picture, not encompassed by 
any single category.  The diagnoses were a dysthymic 
disorder, a generalized anxiety disorder and a mixed 
personality disorder.  The opinion noted that the generalized 
anxiety disorder was based upon historical data, "with some 
of the data coming from his period of military service as 
indicated by complaints of rapid heart beat, sweating, 
shortness of breath, bowel disturbance, and palpitations."
There are numerous VA medical records covering the period 
from 1982 through 1997 showing multiple psychiatric 
admissions for alcohol abuse, bipolar disorder, acquired 
psychosis, and schizophrenia.  All of the records recount the 
veteran's extensive psychiatric history and varying 
diagnoses.  Included are June 1984 and June 1985 medical 
statements and January 1985 RO hearing testimony, all 
provided by a treating VA psychiatrist.  The VA psychiatrist 
identified the veteran's symptoms of chest pain and 
palpitations during service as a panic attack.  That 
psychiatrist testified at the hearing that the veteran had a 
panic attack during service that had recurred in the years 
after service. 

Addition medical evidence shows that veteran's psychiatric 
hospital admissions continued throughout 1986 to 1989 with a 
variety of diagnoses, including bipolar disorder and 
schizophrenia.  In September 1992, the VA Chief of 
Psychiatric Services at the veteran's treating hospital 
issued a report.  He stated that a proper diagnosis regarding 
the veteran was difficult but that he was being treated for 
schizoaffective disorder.  There was no reference to the 
etiology of the veteran's disorder and no opinion relating 
his condition to military service.  Subsequent psychiatric 
admissions of December 1994 and February 1995 reported 
diagnoses of chronic schizoaffective disorder, and episodic 
alcohol and marijuana abuse.

In September 1995, the veteran was the subject of an 
involuntary psychiatric admission to a VA hospital.  He was 
noted to have stopped taking his anti-psychotic medication 
and was exhibiting increasingly bizarre and disruptive 
behavior.  The history portion of the discharge summary noted 
that the veteran's available military records indicated 
initial treatment for panic attacks or anxiety during active 
duty in October 1963.  The VA psychiatrist noted that 
"[r]etrospectively, it appeared that these symptoms may have 
been the prodromal manifestations of his later developing 
psychosis."  The discharge summary further elaborated that 
the veteran believed his military duty assignments included 
classified, secret missions to Southeast Asia.  The discharge 
diagnosis remained as chronic, severe, schizoaffective 
disorder, and chronic abuse of alcohol and marijuana.

In May 1997, the chief VA psychiatrist submitted another 
statement indicating that he had reviewed the veteran's 
service records and found that the veteran had many 
admissions to the dispensary while in Germany, many of which 
could be seen as anxiety attacks.  There were palpitations 
and notations about anxiety.  The psychiatrist indicated that 
it is very possible that these were prodromal symptoms of 
schizophrenia.  

An additional undated statement from the chief psychiatrist 
was received in February 1998.  He indicated that he had been 
treating the veteran for many years for chronic 
schizophrenia.  He further stated that he believed there is 
enough evidence that the veteran' schizophrenia "can have a 
prodrome of anxiety as an early sign that, if indeed there is 
some evidence in his C-file of having some of these early 
prodromes, it would be worth his applying for service 
connection on the basis of having the early course of 
schizophrenia exacerbated by the service and then having 
schizophrenia later."

Three medical opinions dated September 1999, January 2000, 
and April 2000 were obtained from VAMC Topeka concerning the 
onset of the veteran's schizophrenia.  Two VA psychiatrists 
agreed that there were reasonable grounds for believing that 
the veteran's symptomatology reported in Germany while in the 
service were prodromal symptoms for his eventual development 
of schizophrenia.  The other VA psychiatrist opined that the 
complaints during service represented a period of heightened 
anxiety in a man predisposed to mental illness, but were not 
of a prodromal indication of a developing schizophrenia. 

The Board notes that the veteran's psychiatric status was 
normal at the time of separation from service and there does 
not appear to be any post-service documentation of 
psychiatric problems until 1979.  Thus, there remains a lack 
of documented continuity of psychiatric symptomatology 
between the time of his inservice psychiatric symptoms in 
1963 until 1979.  Moreover, a VA psychiatrist opined in 
September 1999 that the veterans psychiatric symptoms during 
service were not a prodromal indication of a developing 
schizophrenia.  However, the record also includes competent 
opinions from VA psychiatrists who have suggested that the 
veteran's inservice psychiatric symptoms were the early 
manifestations of his eventually diagnosed psychotic 
disorder.  It is apparent that the opinions supporting the 
veteran's claim were based upon a review of the relevant 
medical evidence in the claims file in conjunction with 
psychiatric examinations.  It is the Board's judgment that 
the evidence is at least in equipoise as to whether the 
veteran's schizophrenia had its onset during active service.  
In resolving the reasonable doubt raised by such evidence 
(Gilbert v. Derwinski, 1 Vet. App. 49 (1990)), the Board 
finds that service connection for schizophrenia is warranted.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.

Service connection for schizophrenia is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

